DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 4-6, 9, 13-16, 18, and 21 were amended. Claims 11 and 19 were canceled; all outstanding rejections of these claims are moot. Claims 22-23 were added. Claims 1-10, 12-18, and 20-23 are pending.
Applicant’s amendment overcomes the rejection of claims 1-10, 12-18, and 20-21 under 35 USC 101.
Claims 1-10, 12-18, and 20-23 are rejected under 35 USC 103. The rejection of claims 1-2, 4-10 and 12-13 under 35 USC 103 is maintained; see response to arguments. Applicant’s amendment overcomes the previous grounds of rejection of claims 14-18 and 20-21 under 35 USC 103.

Response to Arguments
	Applicant’s arguments filed 01/19/2021 with respect to the rejection under 35 USC 101 have been fully considered, but are moot as this rejection is withdrawn in view of Applicant’s amendment.

	Applicant’s arguments filed 01/19/2021 with respect to the rejection of independent claims 1 and 13 under 35 USC 103 have been fully considered, but are not persuasive. Applicant argues (see pages 9-10) that the cited references fail to teach “generating a plurality of perturbed target features from a target feature by applying a perturbation thereto, the perturbation including one of more selected from: skewing, warping, distorting, flipping, removing a portion thereof, and/or adding a portion thereof”. Examiner respectfully disagrees. To, first paragraph of section 2.1. indicates that a pixel or group of pixels is removed from the images. Removing a pixel or group of pixels is removing a portion of the image.



Claim Objections
Claims 1, 5 and 13 are objected to because of the following informalities:  
Claims 1 and 13 recite “and/or”. The broadest reasonable interpretation of “and/or” is “or”. The claim would be clearer if “and/or” were amended to “or”.
Claims 1 and 13 recite “one of more selected from”. This appears to be a typographical error for “one [[of]] or more selected from”.
Claim 5 recites “the at least one of the one or more learning models”. This appears to be a typographical error for “machine learning models”. 
Appropriate correction is required.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claim 1-2, 4-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Robles” (US 2013/0031522 A1) in view of “To” (Perturbation to enhance support vector machines for classification), further in view of “Hosoi” (US 2013/0170739 A1),.

	Regarding claim 1, Robles teaches
	A method to improve a process involving imaging a portion of a design layout onto a substrate using a lithographic projection apparatus, the method comprising: (The claim language related to improving a process appears to be a statement of an intended use of the method. Nevertheless, Robles contemplates using the system/product/method described therein in the context of lithography in the Background. In particular, the background describes using the method to detect hotspots.)
	…generating a set of training examples comprising the … target features and an indication as to whether each of the … target features is deemed the same as the target feature; and ([0039] describes a training set which includes samples along with class labels (y), which could simply indicate whether or not a hotspot is present. A hotspot is a location in a design where layout geometries will be printed with dimensions over or below specified threshold values (see [0002]). So, a determination that a location has a hotspot is a determination that it is “the same” (non-hotspot) or not “the same”( hotspot) as a target.)
	training, by a hardware computer, one or more machine learning models with the set of training examples,([0039-0042, 0053-0060] describe training and calibrating a model to perform hotspot detection. [0022] describes various implementations which use computers.)
	the one or more machine learning models configured to classify features in the portion of the design layout into at least two classes: being deemed the same as the target feature, and being deemed different from the target feature.  ([0049-0051] describes using the classifier for performing hotspot detection. [0022] describes various implementations which use computers.)
	Robles does not appear to explicitly teach, but To teaches
	generating a …target feature… from a target feature by applying a perturbation thereto, the perturbation including one of more selected from: skewing, warping, distorting, flipping, removing a portion thereof, and/or adding a portion thereof;…perturbed…perturbed… (Introduction and section 2 describes using perturbation to train a support vector machine. In particular, the last paragraph of the introduction describes altering the training data. The first paragraph of section 2.1. indicates that this is performed by perturbing the inputs. In particular, a pixel or group of pixels is removed from the images. Removing a pixel or group of pixels is removing a portion of the image.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Robles to use the perturbation training method taught by To because Robles contemplates using a SVM (see [0040]) and the perturbation method of To allows for the extraction of additional information as described in the second to last paragraph of the introduction. That is, the perturbation allows for SVM to be trained using noise intended to correspond to naturally occurring noise, which allows for the SVM to be less susceptible to misclassification due to noise. 
	The combination of Robles and To does not appear to explicitly teach a plurality of perturbed target features, but Hosoi teaches
	generating a plurality of perturbed target features from a target feature by applying a perturbation thereto, …; …perturbed …perturbed… (Abstract describes determining a discriminator (i.e., a learning model). [0006] describes determining a large number of perturbed instances including no fewer than two instances of the target object. That is, a plurality of perturbed features are determined. The perturbations are further described at [0042] and demonstrated in Figures 2 and 3.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Robles and To to apply a plurality of perturbations as taught by Hosoi because this allows for the system to obtain high 

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Robles teaches
	further comprising classifying, using the one or more machine learning models, features in the portion of the design layout, wherein classifying the features is based on a first pixelated image of the features, the first pixelated image having a first resolution. ([0049-0051] describes using the classifier for performing hotspot detection. [0045-0046] indicates that the images have pixels. A pixelated image necessarily has a first resolution.)

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Robles does not appear to explicitly teach, but To teaches
	wherein the perturbation includes resizing the target feature, shifting the target feature, removing a portion of the target feature, adding a portion to the target feature, or any combination selected therefrom. (Section 2.1 describes the perturbation. In particular, a pixel or group of pixels is removed from the images.)	
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Robles teaches
	wherein the at least one of the one or more learning models is non-probabilistic, or wherein at least one of the one or more machine learning models is a support vector machine, or wherein at least one of the one or more the learningClient Reference No.: 2014P00088WOUS models has a non-linear kernel.  ([0040] describes using a support vector machine, which is a non-probabilistic model. [0042] also shows using a non-linear kernel (exp(-gamma||x_i-x_j||)).)
	
	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Robles teaches
	wherein at least one of the one or more the learning models has a Gaussian radial basis kernel or a histogram intersection kernel.  ([0042] shows a Gaussian radial basis kernel.)

	Regarding claim 7, the rejection of claim 2 is incorporated herein. Furthermore, Robles teaches
	wherein classifying the features comprises classifying a portion of the first pixelated image in a sliding window.  ([0045] describes using a sliding window.)

	Regarding claim 8, the rejection of claim 7 is incorporated herein. Furthermore, Robles teaches
	further comprising shifting the sliding window.  ([0045] describes the sliding window scanning through the context window. That is, the sliding window is shifted.)

	Regarding claim 9, the rejection of claim 8 is incorporated herein. Furthermore, Robles teaches
	wherein the perturbation includes shifting the target feature, and wherein the sliding window is shifted by an amount equal to or smaller than an amount of shifting in the perturbation.  ([0009] describes determining a context window. The context window may differ in their horizontal positions by a size of a sliding window. Figure 4 shows the sliding window being moved around the context window in increments equal to the size of the sliding window. Together, these imply that the perturbation shift may be equal to the sliding window shift.)

	Regarding claim 10, the rejection of claim 2 is incorporated herein. Furthermore, Robles teaches 
	wherein classifying the features is further based on a second pixelated image of the features, the second pixelated image having a second resolution higher than the first resolution.  ([0060] describes using two levels which may involve context windows of different sizes. [0045-0046] indicates that there is a tradeoff between resolution and vector dimension. Consequently, a person of ordinary skill in the art would recognize that when different sizes of context windows are used, different resolutions may be used.)

	Regarding claim 12, the rejection of claim 1 is incorporated herein. Robles does not appear to explicitly teach, but To teaches
	further comprising applying an adjustment of the target feature to those of the features classified as being deemed the same as the target feature. (Section 2 describes applying the perturbations to all of the training inputs, which would include those deemed the same and not the same in the context of Robles.)

	Claim 13 is substantially similar to claim 1 and is rejected with the same rationale in view of Robles teaching an embodiment as a computer program product at [0054].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Robles” (US 2013/0031522 A1) in view of “To” (Perturbation to enhance support vector machines for classification), further in view of “Hosoi” (US 2013/0170739 A1), further in view of “Silver” (US 6,836,567 B1)

	Regarding claim 3, the rejection of claim 2 is incorporated herein. The combination of Robles, To and Hosoi does not appear to explicitly teach, but Silver teaches
	further comprising generating the first pixelated image by applying a low pass filter to the features.  (Column 12, lines 65 through column 13, line 20 describes applying a low pass filter to an image. This is used in the context of identifying patterns and matching in an image subset (Abstract)).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Robles, To and Hosoi to apply a low-pass filter as taught by Silver because this allows for the attenuation of fine details as described by Silver at column 12, line 65 through column 13 line 20.

	Claims 14-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over “Robles” (US 2013/0031522 A1) in view of “To” (Perturbation to enhance support vector machines for classification), further in view of “Hosoi” (US 2013/0170739 A1), further in view of “Aksoy” (Multi-resolution Segmentation and Shape Analysis for Remote Sensing Image Classification).

	Regarding claim 14, Robles teaches
	A feature recognition method for a device manufacturing process involving processing a portion of a design layout onto a substrate, the method comprising: (The claim language related to improving a process appears to be a statement of an intended use of the method. Nevertheless, Robles contemplates using the system/product/method described therein in the context of lithography in the Background. In particular, the background describes using the method to detect hotspots.)
	…generating a set of training examples comprising the … target features and an indication as to whether each of the … target features is deemed the same as the target feature, ([0039] describes a training set which includes samples along with class labels (y), which could simply indicate whether or not a hotspot is present. A hotspot is a location in a design where layout geometries will be printed with dimensions over or below specified threshold values (see [0002]). So, a determination that a location has a hotspot is a determination that it is “the same” (non-hotspot) or not “the same”( hotspot) as a target.)
	…training, by a hardware computer, one or more machine learning models with the set of training examples,([0039-0042, 0053-0060] describe training and calibrating a model to perform hotspot detection. [0022] describes various implementations which use computers.)
	the one or more machine learning models configured to classify features in the portion of the design layout into at least two classes: being deemed the same as the target feature, and being deemed different from the target feature.  ([0049-0051] describes using the classifier for performing hotspot detection. [0022] describes various implementations which use computers.)
	Robles does not appear to explicitly teach, but To teaches
	generating a …target feature… from a target feature by applying a perturbation thereto;…perturbed…perturbed… (Introduction and section 2 describes using perturbation to train a support vector machine. In particular, the last paragraph of the introduction describes altering the training data. The first paragraph of section 2.1. indicates that this is performed by perturbing the inputs. In particular, a pixel or group of pixels is removed from the images. Removing a pixel or group of pixels is removing a portion of the image.)

	The combination of Robles and To does not appear to explicitly teach a plurality of perturbed target features, but Hosoi teaches
	generating a plurality of perturbed target features from a target feature by applying a perturbation thereto, …; …perturbed …perturbed… (Abstract describes determining a discriminator (i.e., a learning model). [0006] describes determining a large number of perturbed instances including no fewer than two instances of the target object. That is, a plurality of perturbed features are determined. The perturbations are further described at [0042] and demonstrated in Figures 2 and 3.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Robles and To to apply a plurality of perturbations as taught by Hosoi because this allows for the system to obtain high discrimination precision when the perturbation is applied to a desired object as described at [0015-0016, 0018] of Hosoi.
	The combination of Robles, To and Hosoi does not appear to explicitly teach
	wherein the set of training examples include perturbed target features processed to be at a plurality of different resolutions;
	However, Aksoy, directed to image classification, teaches
	wherein the set of training examples include perturbed target features processed to be at a plurality of different resolutions; (Abstract describes performing image classification based on multiple representations of an image at different resolutions. Section II describes the multi-resolution analysis in further detail. Section VI indicates that the multi-resolution data is used to train a classifier (i.e., the features processed to be at different resolutions are part of a training set).)


	Claims 15-18 and 20 are substantially similar to claims 7, 2, 10, 4, and 12, respectively, and are rejected with the same rationale in view of the rejection of claim 14.

	Claim 21 is substantially similar to claim 14 and is rejected with the same rationale in view of Robles teaching an embodiment as a computer program product at [0054].
	
	Claim 22 is substantially similar to claim 10 and is rejected with the same rationale in view of the rejection of claim 21. 

	Regarding claim 23, the rejection of claim 13 is incorporated herein. Claim 23 recites subject matter substantially similar to that found in claim 14 and taught by Aksoy and is rejected with the same rationale.
		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharma (US 2017/0032285 A1) – Abstract describe classifying images. See especially feature extraction described at [0035-0037], which appears similar to perturbations performed by the claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121